Order, Supreme Court, Bronx County, entered on January 15, 1971, granting in part defendant’s motion to suppress certain incriminating statements, affirmed. Defendant’s interrogation followed a search of his person, under authority of a search warrant, by police officers with drawn guns. Obviously, defendant was in custody, his will to resist was affected and there was compulsion to speak. Clearly, under these circumstances, defendant was entitled to the Miranda warnings before being questioned. (See People v. Phinney, 22 N Y 2d 288, 291; People v. Shivers, 21 N Y 2d 118.) Concur — Nunez, Kupferman and Murphy, JJ.; Stevens, P. J., and Markewich, J., dissent and vote to reverse and deny the defendant’s motion on the authority of People v. Ryff (27 N Y 2d 707).